DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 16 objected to because of the following informalities:  It appears ‘tissue’ should be added after the second ‘gland’ to refer to the mammory gland tissue in line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (US 2014/0119505 –previously cited) in view of Machida et al. (US 2019/0076108 –previously cited) and further in view of MacDonald (US 10531846 –previously cited) and further in view of Tsunomori (US 20170116731 –previously cited).
Regarding claim 1, Ohi (Figure 1) discloses an image capturing apparatus for breast examination (9) comprising a detector ring (12) that includes an arrangement of a radiation ring having radiation detectors arranged circularly for detecting radiation”) where the detector detects radiation derived from radioactive pharmaceuticals within a subject (see para. [002] lines 8-10 “the detector ring detects a pair of radiation (an annihilation radiation-pair) having opposite directions to each other that is emitted from radiopharmaceutical within a subject”). Ohi further discloses one or more processors, configured to generate a three-dimensional image (22a) of the breast (see para. [0035] “Mammography device for breast inspections”) that represents the distribution of radioactive pharmaceuticals (see para. [0046] “The preview image generating section 22a repeatedly performs such an operation to obtain three-dimensional data with the generation points of the annihilation gamma-ray pairs mapped therein”) (see para. [0044] “mapping distribution of the annihilation point causes obtainment of an image representing radiopharmaceutical distribution”) by receiving output from the detector ring (see the schematic in Fig. 1).
Further regarding claim 1, Ohi does not explicitly disclose one or more processors, configured to discriminate a voxel of which a value is within a first predetermined range in each of voxels configuring the three-dimensional image, as a breast voxel, which is a voxel belonging to the breast, and discriminate a voxel of which a value is within a second predetermined range in each of the voxels configuring the three-dimensional image, the second range being larger than a third predetermined range indicating a fatty tissue, as a mammary gland voxel, which is a voxel positioned in a mammary gland tissue.
the linear attenuation coefficients of the mammary gland and the adipose based on the energies of radiation at the time of imaging, and decides each voxel in the tomographic image as a mammary gland or adipose voxel depending on to which substance the linear attenuation coefficient of the voxel is close.”). Machida also discloses that the predetermined range of mammary gland voxels is larger than a third predetermined range indicating fatty tissue [0047, 0051, Figure 4; see the voxels classified as mammary gland and adipose voxels based on the value of each pixel/voxel and the attenuation coefficient which is larger as a pixel brightness value and also as a attenuation coefficient range for a mammary gland range compared to an adipose range].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include a section which discriminates voxels depending on pixel values in order to distinguish between various tissues and ultimately allow density calculations and tomographic images to take place. It also would have been obvious to modify Ohi to include the capability of measuring the tracer concentration within an image, since both Ohi and Machida use similar imaging techniques. This would allow the user to more clearly define and differentiate between the tissue types being imaged.
However, Machida does not disclose the value corresponding to a concentration of the radioactive pharmaceuticals. This is disclosed by MacDonald (see col. 3 lines 8-positron-emitting radionuclide (tracer), which is introduced into the body on a biologically active molecule. Three-dimensional images of tracer concentration within the body are then constructed by computer analysis”) (see col. 3 lines 41-45 “PET imaging with targeted agents can allow in vivo assessment of target expression and distribution within the tumor”).
It would have been obvious to modify the teachings of Ohi to include imaging the distribution of a tracer within the body and determining the concentration of it compared to other tissues. This would allow the user to more clearly see the uptake of the radiotracer within desired areas of the breast and provide a better diagnosis.
Further regarding claim 1, Ohi does not explicitly disclose one or more processors, configured to calculate a mammary gland density. This is disclosed by Machida in a second embodiment (see para. [0080] “The arrangement and basic operation of a breast tomography apparatus according to the second embodiment are the same as those of the first embodiment ... calculates the mammary gland density as the ratio of the mammary gland and the adipose ... decided based on voxel values”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi in view of the first embodiment of Machida by incorporating a calculation of the density of the mammary gland of the breast as disclosed by Machida. This would allow for greater indication and calculation of mammary gland characteristics (see para. [0004] “a breast imaging apparatus which can calculate accurate mammary gland doses”).
Ratio of mammary gland region to breast region in breast image (mammary gland content rate)”), by the number of breast voxels and the number of mammary gland voxels (see para. [0106] “Each of the areas of breast region, mammary gland region and fat region in the mammary gland region can be calculated on the basis of the number of pixels in the region”) where the areas include volumes of the regions. Tsunomori discloses the ratio of mammary gland region to breast region as discussed in para. [0108-0111] indicating the density of the region (see para. [0108] “the ratio of mammary gland region to the breast region is slight and the risk of missing the lesion is low”) where the risk is scored based on the density of the region (see para. [0114] “the index indicating the lesion missing risk is classified to scores 1, 2, 3 and 4 in the order from the region having lower risk of missing lesion on the above-mentioned graphs ... The index may be classified to fatty, mammary gland scattered, non-uniform high density and high density in the order from the region having lower risk of missing lesion”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method of density calculation from Ohi in view of Machida to incorporate calculating density based on the ratio of mammary gland pixels to breast pixels as disclosed by Tsunomori who discloses 
However, Ohi in view of Tsunomori does not explicitly disclose the breast and mammary gland being voxels. This is disclosed by Machida in an analogous imaging field of endeavor (see para. [0051] “above, a three-dimensional model (called a breast model) of the breast is generated by classifying the respective voxels in the breast in a three-dimensional tomographic image into mammary gland voxels and adipose voxels”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the pixel aspect of Tsunomori to incorporate using voxels in a three-dimensional image as disclosed by Machida. This would allow the user to have a more accurate representation of the various areas of the breast (see para. [0075] “three-dimensional distribution of the mammary gland, a more accurate average mammary gland dose can be calculated”).
Regarding claim 2, Ohi discloses the image capturing apparatus of claim 1, but does not explicitly disclose wherein the one or more processors are further configured to calculate the mammary gland density by dividing mammary gland voxels by breast voxels. This is disclosed by Machida who provides a (see para. [0094] In modification 2-2, the breast model generation unit 102 divides a breast model into a plurality of partial areas and decides a mammary gland density (for example, a ratio between the mammary gland and the adipose”) Wherein the breast model generation unit (102) includes the substance information conversion unit (203) (see para. [0046] “the breast 
Regarding claim 3, Ohi discloses the image capturing apparatus for a breast examination according to claim 1, further comprising a display section (see para. [0056] “A display unit 36 displays the image generated by the preview image”) wherein the one or more processors are configured to generate a tomographic image of the three-dimensional image (see para. [0055] “The tomographic image generating section 22b generates the tomographic image”).
Further regarding claim 3, Ohi does not explicitly disclose the one or more processors further configured to perform editing of highlighting a pixel corresponding to the mammary gland voxel in each pixel configuring the tomographic image. This is disclosed by Machida in that a mammary gland dose calculating unit (105) determines the area that is the mammary gland and serves to highlight appropriate pixels (see para. [0076] Referring to FIG. 11A, in a mammary gland area, darker portions indicate larger amounts of energies absorbed by the mammary gland. Displaying data in this manner makes it possible to check the magnitude of a mammary gland dose at each portion in the mammary gland area”). Further regarding claim 3, Ohi does not explicitly disclose the display section displays the tomographic image after editing.
tomographic images and displays the calculated mammary gland doses on a display device 1703”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include a mammary gland dose calculating unit (105) that distinguishes a mammary gland region from other parts of the breast by highlighting the region in a different color. It also would have been obvious to include a processor capable of generating a tomographic image. Including both of these components would allow the user to more easily view the different regions of the breast.
Regarding claim 4, Ohi discloses the image capturing apparatus of claim 1, however does not explicitly disclose an input section inputting an instruction from an operator with respect to a change in a range of a value range which is used when discriminating a voxel. This is disclosed by Machida who provides a way of inputting imaging conditions (202) using an imaging condition input unit (103) which provide information based on pixel values (see para. [0049] “In step S252, the substance information conversion unit 203 obtains the imaging conditions 202 input by the imaging condition input unit 103. In this case, the substance information conversion unit 203 obtains the energy information of radiation associated with linear attenuation coefficients. In step S253, the substance information conversion unit 203 converts the pixels (to be referred to as voxels hereinafter) of each 
However, Machida fails to disclose in a range of a value corresponding a concentration of the radioactive pharmaceutical. This is disclosed by MacDonald in an analogous imaging field of endeavor (see col. 3 lines 8-13 “The system 110 detects pairs of annihilation photons emitted indirectly by a positron-emitting radionuclide (tracer), which is introduced into the body on a biologically active molecule. Three-dimensional images of tracer concentration within the body are then constructed by computer analysis”) (see col. 3 lines 41-45 “PET imaging with targeted agents can allow in vivo assessment of target expression and distribution within the tumor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include an input to allow the user to manipulate the range in pixel values as they are read by the inputting section in order to give the user more desirable results.
It also would have been obvious to include the apparatus having the ability to discriminate a voxel based on the imaging using radioactive pharmaceuticals as disclosed by MacDonald. This would allow the user to receive a more detailed reading during breast examination, thus allowing for a more accurate diagnosis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (US 2014/0119505 –previously cited) in view of Machida et al. (US 2019/0076108 –previously cited) further in view of MacDonald (US 10531846 –previously cited), further  as applied to claim 1 above, and further in view of Liu et al. (US 2018/0035957 –previously cited).
Regarding claim 5, Ohi as modified by Machida does not explicitly disclose an apparatus wherein radioactive pharmaceuticals are formed by radioactive-labelling glucose. This is disclosed in Liu who provides an image capturing apparatus for a breast examination that utilized a radioactive analogue of glucose to label desired regions and image them (see para. [0045] “For example, in some embodiments of the present disclosure, the PET tracer molecule is .sup.18F-fluoro-deoxy -glucose (.sup.18F-FDG), a radioactive analogue of glucose. .sup.18F- FDG follows a similar metabolic pathway to glucose in vivo, but remains trapped within tissues. Thus, in vivo distribution of .sup.18F-FDG mapped by the present PET imaging will indicate glucose metabolic activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include radioactive pharmaceuticals formed by radioactive-labelling glucose in order to provide an effective process of radioactive imaging in the breast.

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. Applicant argues that Tsunomori fails to disclose calculating mammary gland density as a ratio of mammary gland to total breast volume because the mammary gland region includes a fatty region in it. Respectfully, the Examiner disagrees. Tsunomori explicitly discloses a ratio of mammary gland region to the breast . 
In regard to Applicant arguments that mammary gland density obtained according to X-ray capturing does not permit calculation of mammary gland density having active mammory gland tissue, such is not reflected in the claim. Both Ohi and MacDonald are used in the rejection to disclose radiopharmaceutical/tracer and are in 
Furthermore, it is noted that the previous 112f interpretation for the terms ‘display section’ and ‘input section’ are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793